DISMISS and Opinion Filed June 27, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00500-CV

               ILEVEL BRANDS, INC., Appellant
                             V.
    CROSSMARK, INC., VIRGINIA MOLTHEN, BARBARA DEVINE,
            AND KATHERINE KNETTEL, Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02019-2022

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Before the Court is appellant’s motion to dismiss the appeal. We grant the

motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                          /Erin A. Nowell//
220500f.p05                               ERIN A. NOWELL
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ILEVEL BRANDS, INC., Appellant               On Appeal from the 471st Judicial
                                             District Court, Collin County, Texas
No. 05-22-00500-CV          V.               Trial Court Cause No. 471-02019-
                                             2022.
CROSSMARK, INC., VIRGINIA                    Opinion delivered by Justice Nowell.
MOLTHEN, BARBARA DEVINE,                     Justices Partida-Kipness and
AND KATHERINE KNETTEL,                       Pedersen, III participating.
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

       It is ORDERED that appellees CROSSMARK, INC., VIRGINIA
MOLTHEN, BARBARA DEVINE, AND KATHERINE KNETTEL recover their
costs of this appeal from appellant ILEVEL BRANDS, INC.


Judgment entered this 27th day of June, 2022.




                                       –2–